Citation Nr: 1522035	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  12-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service-connected disability.

2.  Entitlement to an increased rating in excess of 20 percent for left leg radiculopathy.

3.  Entitlement to an increased rating in excess of 20 percent for right leg radiculopathy.

4.  Entitlement to an increased rating in excess of 40 percent for a chronic low back strain.

5.  Entitlement to an increased rating in excess of 50 percent for depression.

6.  Entitlement to an increased rating in excess of 10 percent for small hiatal hernia with mild antral gastritis, previously evaluated as residuals of acute gastritis.

7.  Entitlement to service connection for migraines.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Philadelphia, Pennsylvania, respectively.

The RO issued an October 2013 rating decision denying the full benefit sought on appeal for the Veteran's claims of entitlement to an increased rating left leg radiculopathy, small hiatal hernia with mild antral gastritis, right leg radiculopathy, chronic low back strain, and depression and entitlement to service connection for migraines.  The Veteran filed a timely Notice of Disagreement (NOD) in December 2013.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the December 2013 NOD.

The Veteran testified before the undersigned Veterans Law Judge at a January 2014 Central Office hearing.  A copy of the transcript is associated with the file.
The issues of entitlement to service connection for a heart condition, entitlement to service connection for a bilateral hearing loss disability, entitlement to an earlier effective date for depression, and entitlement to an earlier effective date for gastritis have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Diabetes Mellitus, Type II

With respect to the Veteran's service connection claim for diabetes mellitus, type II, the Board notes that the Veteran has not been afforded a VA examination to provide a formal diagnosis and opinion as to the etiology of the condition.  The Board finds that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA examination for both conditions is warranted.  Additionally, the Board notes that the Veteran has specifically alleged that his diabetes mellitus is the result of his service-connected disabilities.  As a result, the medical opinion ordered should provide an opinion on both a direct and secondary basis.


Other Claims on Remand

As previously discussed, a SOC was not issued with respect to the Veteran's claims of entitlement to an increased rating left leg radiculopathy, right leg radiculopathy, chronic low back strain, depression, and small hiatal hernia with mild antral gastritis, and entitlement to service connection for migraines.  The Veteran did submit a timely Notice of Disagreement (NOD) in December 2013, after the October 2013 rating decision.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the December 2013 NOD

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case referable to the Veteran's claims of entitlement to an increased rating left leg radiculopathy, right leg radiculopathy, chronic low back strain, depression, and small hiatal hernia with mild antral gastritis, and entitlement to service connection for migraines.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed. 

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

3.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's diabetes mellitus, type II.  It is up to the discretion of the examiner to determine if an examination is necessary, or in the alternative, a medical opinion based upon a thorough records review is adequate.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination and/or opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, was caused by, or is aggravated by any service-connected disability.

If any service-connected disability aggravates (i.e., permanently worsens) the Veteran's diabetes mellitus, type II, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 
A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should specifically address the Veteran's contentions with respect to the symptoms of his service-connected disabilities leading to inactivity.  Additionally, the examiner should address the medical literature submitted by the Veteran is support of his claim.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




